DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN108277487(CN487), and further in view of CN1394239 (CN239).
CN487 teaches a process for treating a metal surface, comprising:
Degreasing the metal surface to remove dirt and grease;
Blasting and peening the degreased metal surface;
Phosphating the metal surface;
And nitriding the metal surface(page 1 lines 1-10).
Regarding claim 1, although CN487 does not explicitly teach the claimed washing steps after the blast-peening step and the phosphating step, one of ordinary skill in the art would have found it obvious to have added a washing step after blast peening to remove any residual material remaining on the surface of the metal in order to provide a clean surface for subsequent phosphating step.  It would have also been obvious to one of ordinary skill in the art to have incorporated a washing step after the phosphating step in order to remove excess phosphating solution remaining on the surface of the metal after phosphating treatment.
However, CN487 does not explicitly teach the claimed blasting and peening using polygon blast-peening granules and through centrifugal impellers to remove oxide layer.
CN239 teaches a surface treatment process for Zn-plated steel comprising a step of removing surface oxide of a stainless steel by shot peening using a centrifugal projection device(i.e. centrifugal impeller)(page 28 lines 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the centrifugal projection device as taught by CN239 into the blast-peening step of CN487 since CN239 teaches that the centrifugal impeller type projection device is suitable for large areas.
Regarding claim 2, although CN487  in view of CN239 does not explicitly teach the claimed blast-peening on both the upper and lower face of the metal workpiece, one of ordinary skill in the art would have found the claimed blast-peening of the both surfaces of the metal workpiece obvious in order to shorten the process time by blast-peening both sides at the same time instead of blast-peening one side then the opposite side.
Regarding claims 4-5, CN239 further teaches adjusting the projection distance depending on the size of the projecting granule (page 28 lines 8-11), which implies the presence of the claimed distance detector.
Regarding claim 6, adjusting the angle of the blast-peening device would have been well within the skills of an ordinary artisan in order to achieve desired cleaning effect.
Regarding claim 7, the claimed program-controllable motor to adjust the rotation speed of the centrifugal impeller implies automation of the blast-peening step, which is prima facie obvious.  See MPEP 2144.04.
Regarding claim 8, CN487 teaches a zinc phosphating step as claimed.
Regarding claim 9, it would have been within the skill of an ordinary artisan to have achieved removal of oxide layer of any thickness via routine optimization in order to provide a clean surface for subsequent phosphating, absent persuasive evidence that the claimed oxide layer thickness is significant.
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733